DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species ai, bi, ci, corresponding to claims 1-15, 25-26, in the reply filed on 18 March 2022 is acknowledged.
Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 March 2022.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF CREATING A PRODUCT WITH A DECORATIVE COATING.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said cured face coat mixture" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “said engineered ceramic microsphere filler” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15, 25 are rejected for their dependence.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-13, 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kesper (DE 31 45 334 A, citations based on machine translation submitted herewith) in view of Questel et al. (US 5,280,052 A, hereafter Questel-US) and Questel et al. (WO 99/00235 A1, hereafter Questel-WO).
Regarding claim 1, Kesper discloses a method of creating a product with a decorative coating comprising:
providing a mold 1, 2 (FIG; ¶ 10);
mixing a decorative coating material with a substrate material to create a face coat mixture 3 (FIG; ¶ 12);
applying said face coat mixture onto said mold (¶ 12);
preparing a backfill mixture 4, wherein said backfill mixture comprises at least one of a catalyst, a filler, and a resin (FIG; ¶ 17);
pouring said backfill mixture onto said face coat mixture on said mold (¶ 17);
curing said backfill mixture, such that said cured face coat mixture and said cured backfill mixture bind to each other to create a molded product (¶ 17); and
de-molding said molded product (¶ 17).
Kesper does not appear to expressly disclose spraying the facecoat or microspheres in the backfill.
However, Questel-US discloses a decorative cast object (title/abstract) which includes microspheres and resin.
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the backfill composition of Kesper to include the microspheres of Questel-US, in order to provide a surface like ceramic tile products that can be used in the same manner as such tiles and to prevent unwanted warping and/or shrinkage (Questel-US 3:1+, 9:55+).
Further, Questel-WO discloses a decorative cast object in which the surface coating is sprayed onto a mold before backfilling (15:5-18).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kesper to include spraying of the facecoat of Questel-WO, because such a coating process is well known alternative in the art and could be performed with expected results. 
Regarding claim 2, Kesper suggests applying a releasing agent to said mold (¶ 10); and curing said sprayed face coat mixture (¶ 16).
Regarding claim 4, Questel-WO suggests the face coat mixture comprises: a metal powder and a face coat resin (9:6+).
Regarding claim 5, Questel-WO suggests the metal powder is at least 99.5% pure grade and -300 to -350 mesh size (10:36+, 11:10+); and Kesper suggests the face coat resin is styrene thinned polyester resin (¶¶ 12, 16).
Regarding claim 6, Questel-WO suggests the metal powder is bronze, pewter, copper, brass, or aluminum (10:36-11:5).
Regarding claim 7, Questel-WO suggests the metal powder is, by weight, approximately 1 to 4 times greater than said face coat resin (10:27+), which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 8, Kesper and Questel-WO suggests mixing said face coat mixture with a face coat catalyst before spraying said face coat mixture onto said mold (Kesper ¶¶ 12, 16; Questel-WO 12:20+).
Regarding claim 9, Kesper and Questel-WO suggest the face coat catalyst is methyl ethyl ketone peroxide and is, by weight, approximately 2% of said face coat resin (Kesper ¶¶ 12, 16; Questel-WO 12:25+, 28:18+).
Regarding claim 10, Kesper suggests unsaturated polyester resin (¶ 17) and Questel-US suggests an unsaturated polyester resin and an aluminum powder at approximately 80-120%, by weight, of said unsaturated polyester resin (4:41-58).
Regarding claim 11, Kesper suggests the backfill mixture further comprises a pigment of color at approximately 0.5-3.0%, by weight, of said unsaturated polyester resin (¶ 17).
Regarding claim 12, Kesper suggests mixing said backfill mixture with a backfill mixture catalyst, such that a catalyzed backfill mixture is created (¶ 17).
Regarding claim 13, Questel-US suggests the catalyst is methyl ethyl ketone peroxide and is added at approximately 2%, by weight of said backfill mixture (4:41+, 5:46+).
Regarding claim 15, Questel-WO suggests polishing said molded product after it is de- molded (21:18+).
Regarding claim 26, Questel-WO suggests an equal amount of ceramic microspheres to metal powder (13:27+) which overlaps the claimed range (MPEP § 2144.05). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kesper (DE 31 45 334 A, citations based on machine translation submitted herewith) in view of Questel et al. (US 5,280,052 A, hereafter Questel-US) and Questel et al. (WO 99/00235 A1, hereafter Questel-WO) as applied to claim 1 above, further in view of Cervantes et al. (Organotin catalysts in organosilicon chemistry).
Questel-US discloses silicone molds (10:41+).
Kesper does not appear to expressly disclose tin-cured silicone.
However, Cervantes discloses that tin-cured silicone (title/abstract § Introdution, Room Temperature Vulcanizing (RTV)).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kesper to include tin-cured silicone of Cervantes, because such materials are known in the art and could be used with expected results.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable Kesper (DE 31 45 334 A, citations based on machine translation submitted herewith) in view of Questel et al. (US 5,280,052 A, hereafter Questel-US) and Questel et al. (WO 99/00235 A1, hereafter Questel-WO) as applied to claim 12 above, further in view of Yang et al. (US 2013/0049248 A1).
Kesper does not appear to expressly disclose vacuum degassing.
However, Yang discloses a method of forming artificial stones (title/abstract) which includes a step of vacuum degassing after mixing (¶¶ 40, 48, 50).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kesper to include the vacuum degassing of Yang, in order to prevent gas bubbles and defects in the resulting casting. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kesper (DE 31 45 334 A, citations based on machine translation submitted herewith) in view of Questel et al. (US 5,280,052 A, hereafter Questel-US) and Questel et al. (WO 99/00235 A1, hereafter Questel-WO) as applied to claim 2 above, further in view of Sato et al. (US 6,946,026 B2).
Kesper does not appear to expressly disclose dimethyl ether.
However, Sato discloses a release agent (title/abstract) which includes dimethyl ether (11:57+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kesper to include DME, because DME is a known solvent for release agents which could be used with expected results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742